Citation Nr: 1645234	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the removal of the dependency allowance for the Veteran's first spouse, C.M., effective January 1, 1979 was proper.

(The issue of entitlement to waiver of overpayment in the amount of $30,311.00 is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970, with combat service in the Republic of Vietnam from March to April of 1968, for which service he received the Vietnam Service Medal with two campaign stars, the Distinguished Flying Cross, the Purple Heart, and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that removed the Veteran's first spouse, C.M., as a dependent from his service-connected compensation award as of the first of the month following the date the RO last knew of her existence as his dependent, to wit, January 1, 1979.  Thereafter, in an August 2013 decision, the RO granted the Veteran a dependency allowance for his current dependents.  This included his current spouse, C.R., who was added to his award effective December 15, 2011, which the RO stated was the earliest date it received notice from the Veteran that she was his dependent.  It also included the Veteran's step-son, J., who was added to his award as a school child effective September 1, 2011, which was the beginning date of J.'s previous school semester.  Thus, as of January 1, 2012, the Veteran has been paid as a veteran with two dependents, his spouse C.R. and child J.  

In November 2015, the Board remanded the Veteran's appeal solely for the purpose of providing him the opportunity to appear for a hearing before the Board as he had requested.  In August 2016, the Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that the RO's November 2012 decision resulted in an overpayment of benefits in the amount of $30,311.00.  The Veteran sought a waiver of that overpayment, which was denied in a February 2013 decision.  The Veteran appealed that denial and has a separate appeal pending on that issue.  Pursuant to Board procedures, a separate decision will be issued on that matter.


FINDINGS OF FACT

1.  The Veteran married his first spouse C.M. in August 1967; he first notified VA of this marriage in May 1970 when he filed for service-connected compensation, and he provided a copy of his marriage certificate in June 1970.

2.  In September 1970, the Veteran was awarded service-connected compensation at 40 percent for combat-related gunshot wounds effective in May 1970 and has received such rate of compensation ever since.

3.  In December 1978, the Veteran was notified by letter of a change in law that provided for dependency allowances for veterans having service-connected disability of 30 percent or more and requesting that he complete a VA Form 686c, Declaration of Status of Dependents, which he submitted on December 14, 1978, advising VA of his dependents. 

4.  On January 2, 1979, the RO awarded the Veteran dependency allowances for his then spouse C.M. and their three minor children.

5.  Pursuant to a Judgment of Divorce received October 23, 2012, the Veteran's marriage to his first spouse C.M. was dissolved by divorce on January [redacted], 1983.

6.  On March [redacted], 1983, the Veteran married A.B.; they divorced on December [redacted], 1987, but he did not notify VA of this marriage until October 23, 2012.

7.  On October [redacted], 1988, the Veteran married J.G. 

8.  On January 3, 1996, in response to a November 1995 request of the RO to verify his dependents, the Veteran submitted a Status of Dependents Questionnaire in which he identified his current spouse as J.G., but no third-party documentation of proof of marriage was provided at that time.

9.  Pursuant to a Judgment of Divorce received October 23, 2013, the Veteran's marriage to J.G. was dissolved by divorce on March [redacted], 2000.

10.  Thereafter, the Veteran married his current spouse, C.R., on August [redacted], 2003.

11.  In November 2011, the RO sent the Veteran another request for him to verify his dependents, which he did by completing a Status of Dependents Questionnaire, which he returned on December 15, 2011, advising VA that his current spouse is C.R.  


CONCLUSIONS OF LAW

1.  The criteria for a dependency allowance for the Veteran's first spouse C.M. are met from October 1, 1978 to January [redacted], 1983.  38 U.S.C.A. §§ 103, 501, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.204, 3.205, 3.401 (2016).

2.  The criteria for a dependency allowance for the Veteran's second spouse A.B., and third spouse, J.G., are not met.  38 U.S.C.A. §§ 103, 501, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.204, 3.205, 3.401 (2016).

3.  The criteria for an effective dater earlier than December 15, 2001 for the award of dependency allowance for the Veteran's current spouse C.R. are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Veteran's claim arises out of the RO's decision in November 2012 to remove his prior spouse C.M. as a dependent from his service-connected compensation award effective January 1, 1979.  The Board finds that the RO had not properly adjudicated this Veteran's dependency allowances given the evidence he has provided multiple times relating to his prior marriages and, therefore, to the extent permitted by law, grants the Veteran's appeal.

The Veteran is a service-connected combat Vietnam War veteran.  In September 1970, he was awarded service connection for combat-related gunshot wounds received to the right forearm (with fracture of the right distal ulna, ulnar nerve trauma and muscle injury evaluated as 30 percent disabling), the right knee (evaluated as 10 percent disabling) and the face (with residual scarring of the right lower lip with moderate disfigurement evaluated as 10 percent disabling).  His disabilities were given a combined disability rating of 40 percent, which rating has been in effect since May 22, 1970.

At the time of the Veteran's application for service connection in May 1970, he advised VA of his marriage to C.M. in August 1967.  He provided VA with a copy of his marriage certificate in June 1970.  In December 1978, VA sent the Veteran a letter advising him of a new law that provided for a dependency allowance for veterans having service-connected disability of 30 percent or more and requesting he fill out a VA Form 686c advising VA of his dependents.  The Veteran returned the completed VA Form 686c by the end of the month notifying VA that he was still married to C.M. and they had three minor children.  By letter dated January 2, 1979, the RO notified the Veteran that he was awarded dependency allowances for them.  This notice did not advise the Veteran to notify the RO of any future changes in his dependents.

Thereafter until November 1995 (and not starting until 1986), however, the only communications between the Veteran and the RO regarding his dependents were related to his children and their schooling in order to extend their dependent status.  A September 1986 notification letter regarding amending his disability compensation award noted that he was receiving additional benefits for his spouse and children and that "any change in the number or status of your dependents must be reported promptly to the VA."  Also included with the letter was a VA Form 21-8764 which also advised to promptly report to VA any change in status of dependents.

However, in November 1995, the RO sent the Veteran a letter advising him that, to verify his continued entitlement to a dependency allowance, he needed to complete the Status of Dependents Questionnaire (found on the reverse side of the letter) and return it as soon as possible.  The Veteran returned the completed form on January 3, 1996, advising VA that his current spouse was J.G., whom he married October [redacted], 1988 in Warren, Michigan, and that he had three minor children (one from his previous marriage with C.M. and two with his current marriage to J.G.).  Although letters to the Veteran from the RO in April and May of 1996 requested information about the Veteran's two new stepchildren, the RO never questioned the fact that the Veteran reported having a different spouse and did not ask for information regarding his new marriage to J.G. or the ending of his marriage to C.M.

Again, after this January 1996 report, there was no correspondence between the Veteran and the RO regarding his dependents except as it related to his daughter R.'s schooling until November 2011.  At that time, the RO sent the Veteran another letter requesting information about his dependents.  The Veteran submitted the Status of Dependents Questionnaire on December 15, 2011 advising that his current spouse is C.R. and he has one minor child, J., with her.  In June 2012, the RO sent the Veteran a letter requesting he provide public records regarding the ending of his previous marriages to J.G. and C.M., as well as any of his current spouse's prior marriage(s).  In a follow up letter sent in July 2012, the Veteran was requested to complete a VA Form 686c to provide the complete marital history for him and his spouse.  

By notification letter dated July 31, 2012, the Veteran was advised that the RO was proposing to remove C.M. from his service-connected compensation award effective January 1, 1979.  This effective date was selected because the Veteran had not responded to any of the RO's letters seeking information about the ending of his marriage to C.M. and, therefore, the RO could not verify when the marriage ended.  Thus the RO proposed to remove her from the Veteran's award at the end of the month in which his marriage was last shown to exist, which was December 1978.

In October 2012, however, the Veteran submitted a letter advising the RO that he had been in a serious accident and had been incapacitated for several months during the time in which they were requesting this information and this was the first opportunity he could provide the information.  With this correspondence he submitted the VA Form 686c along with the public records requested in the June and July 2012 letters relating to his multiple marriages, including the Judgements of Divorce related to C.M. and J.G. and his marriage license for his marriage to his current wife C.R., as well as the divorce decree for his current wife C.R.'s divorce from her ex-husband.  He also submitted a marriage license and Judgement of Divorce for another prior wife, A.B.

Despite the submission of this requested evidence, in November 2012, the RO proceeded and issued a final decision removing C.M. from the Veteran's service-connected compensation award effective January 1, 1979, on the basis that he had not submitted any evidence of when the marriage ended.  Given that there was only a few weeks between the submission by the Veteran and the decision by the RO and the fact that VA's adjudication process was paper-based at that time, the Board can only assume that the reason for the RO's decision was that it was likely that the Veteran's correspondence and evidence had not made it to the claims file.

However, the Veteran resubmitted this evidence in November 2012 and in February 2013.  Despite this, the Statement of the Case issued in March 2014 by a Decision Review Officer continued to deny the claim on the basis that the Veteran had never submitted any evidence to show when his marriage to C.M. ended.  In fact, the list of evidence in the SOC does not include the Veteran's October 23, 2012 correspondence and evidence attached.  Nor does it list the November 2012 Notice of Disagreement.  In fact, it lists the Notice of Disagreement as being submitted on February 27, 2013, but there is not any document in the claims file received on that date.  Rather, the Veteran's Notice of Disagreement with regard to the denial of his waiver of overpayment was received on February 28, 2012.  However, he resubmitted all of his evidence with that Notice of Disagreement so it is unclear how the Decision Review Officer could have considered that Notice of Disagreement and concluded that no evidence had been submitted to support the Veteran's appeal.  

In making the following determinations regarding the appropriateness of the Veteran's dependency allowances, the Board notes that, the Veteran's Disability Compensation and Survivors' Benefits Act of 1978, Public Law 95-479, was enacted on October 1, 1978.  In § 102(b), the act amended the law to authorize payment of dependency allowances of veterans whose service- connected disabilities were rated 30 percent and above.  Previously, the law provided dependency allowances only for veterans whose service-connected disabilities were rated at 50 percent and above.  Consequently, until this law was enacted, the Veteran was not entitled to a dependency allowance because his service-connected compensation was only 40 percent.  Thus, he was originally contacted in December 1978 which resulted in the original dependency award on January 2, 1979 for C.M. effective October 1, 1978, the date the law was enacted. 

In addition, pursuant to 38 C.F.R. § 3.401 (b), the effective date for additional compensation for dependents shall be the date of claim, which means the date of the Veteran's marriage, birth of a child, or adoption of a child if the evidence is received within one year of the event; otherwise, the effective date is the date notice is received of the dependent's existence, if the evidence is received within one year of a request for such evidence by VA.  

For purposes of establishing entitlement to VA benefits, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

In addition, VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also, VA Adjudication Procedures Manual M21-1, Part III, Subpart iii, Chapter 5, Section B.  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).  The Board notes that the change in accepting written statements from the Veteran instead of requiring essentially third-party documentation of proof relating to marriages was effective in November 1996.  See 61 Fed. Reg. 56626.

With regards to dependents benefits for C.M, the Veteran's first wife, their marriage license shows that the Veteran married her on August [redacted], 1967.  On October 23, 2012, the Veteran provided a Judgment of Divorce that shows that his marriage to C.M. was dissolved by divorce on January [redacted], 1983.  Per above, the dependency allowance was first allowed for C.M. effective October 1, 1978.  Consequently, the Board finds that a dependency allowance for C.M. is warranted from October 1, 1978 to January [redacted], 1983, when the marriage ended by divorce.

With regard to A.B., the Veteran's second wife, the Veteran provided information regarding this marriage on October 23, 2012.  The marriage license shows they were married on March [redacted], 1983.  The divorce decree submitted by the Veteran shows he obtained a default judgment of divorce against A.B. on December [redacted], 1987.  However, as VA had no notice of this marriage until October 2012, the Veteran is not entitled to any dependency allowance for A.B. pursuant to 38 C.F.R. § 3.401(b) as by that time his marriage to A.B. had terminated.  Consequently, the Board must deny a dependency allowance for A.B.

With regard to J.G., the Veteran's third wife, the Veteran did not provide the public records relating to their marriage until 2013.  Pursuant to the marriage license he provided in February 2013, he married J.G. on October [redacted], 1988.  He first advised VA of this marriage in January 3, 1996.  While he provided the date and place of their marriage, as well as his wife's name, this did not satisfy the evidentiary requirements of 38 C.F.R. § 3.204 in January 1996.  The RO asked him for information about his two new stepchildren, but did not request that he provide a copy of his marriage.  Consequently, although having notice of the Veteran's change in spouse, the RO took no steps to obtain information from the Veteran about how or when his marriage with C.M. ended or when his marriage with J.G. began.  In 2012, when he reported his spouse was C.R., he provided a Judgement of Divorce showing that his marriage to J.G. was dissolved by divorce on March [redacted], 2000.  Consequently, as the evidentiary requirements of 38 C.F.R. § 3.204 were not met in January 1996, the Board finds that a dependency allowance for J.G. is not warranted.  

Finally, the Veteran provided the marriage license showing that he married his current spouse C.R. on August [redacted], 2003.  However, he did not advise VA of his marriage to C.R. until December 15, 2011, when he submitted the completed Status of Dependents Questionnaire in response to the RO's November 2011 letter requesting verification of the Veteran's current dependents.   As previously indicated, the effective date of a dependency allowance is the date of receipt of notification that the dependent exists.  In August 2013, the RO awarded the Veteran a dependency allowance for C.R. effective December 15, 2011.  As that is the date the Veteran notified the RO that she was his dependent, an effective date earlier than December 15, 2011 is not warranted as a matter of law.

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of awarding the Veteran dependency allowance for his former spouse C.M. for the periods of October 1, 1978 to January [redacted], 1983.  However, a dependency allowance for A.B. and J.G. is not warranted as VA had no notice that A.B. was a dependent of the Veteran's until October 2012, many years after such dependency ceased to exist and because, with respect to his marriage to J.G., the evidentiary requirements regarding proof of marriage were not met until 2013, many years after such dependency ceased to exist.  Nor does the evidence warrant assigning an effective date earlier than December 15, 2011, for the grant of a dependency allowance for the Veteran's current spouse C.R.  To this extent, the Board finds that the removal of the Veteran's first spouse C.M. from the Veteran's dependency allowance effective January 1, 1979 was not proper and grants the Veteran's appeal.


ORDER

The removal of the dependency allowance for the Veteran's first spouse C.M. effective January 1, 1979 was not proper.

A dependency allowance for the Veteran's first spouse C.M. is granted from October 1, 1978 until January [redacted], 1983, subject to controlling regulations governing the payment of monetary benefits.

A dependency allowance for the Veteran's second spouse, A.B., and third spouse, J.G. is denied.

An effective date earlier than December 15, 2011, for the award of dependency allowance for the Veteran's current spouse C.R. is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


